 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1375 
In the House of Representatives, U. S.,

September 15, 2010
 
RESOLUTION 
Recognizing the 90th anniversary of the 19th Amendment. 
 
 
Whereas full participatory rights by women are vital to democracy in the United States; 
Whereas the right to vote of all women in the United States was not guaranteed for 144 years after the Declaration of Independence was signed; 
Whereas the Women’s Rights Convention was held in Seneca Falls, New York, in July 1848, sparking a decades-long struggle by women’s rights pioneers to gain the right to vote; 
Whereas a constitutional amendment granting women’s suffrage nationwide was first introduced in the United States Congress in January 1878; 
Whereas in 1919, the 66th Congress of the United States passed a resolution proposing an amendment to the Constitution extending the right of suffrage to women; 
Whereas the aforesaid amendment was then ratified by the Legislatures of the States of Illinois, Michigan, Wisconsin, Kansas, New York, Ohio, Pennsylvania, Massachusetts, Texas, Iowa, Missouri, Arkansas, Montana, Nebraska, Minnesota, New Hampshire, Utah, California, Maine, North Dakota, South Dakota, Colorado, Kentucky, Rhode Island, Oregon, Indiana, Wyoming, Nevada, New Jersey, Idaho, Arizona, New Mexico, Oklahoma, West Virginia, Washington, and Tennessee; and 
Whereas, on August 18, 1920, the Tennessee General Assembly voted for ratification by a one-vote margin, passing the amendment in Nashville, Tennessee, becoming the 36th and final of the three-fourths of States needed to ratify the aforesaid amendment, entering it into the Constitution: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 90th anniversary of the ratification of the 19th Amendment to the United States Constitution; 
(2)honors the contributions and achievements of women in United States politics; and 
(3)reaffirms its commitment to pursuing policies that achieve true political and social equality for women, commensurate with their role in life in the United States and society. 
 
Lorraine C. Miller,Clerk.
